DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 16-17 recite the limitation “one of two adjacent scanning regions” which renders the scope of the claim unclear when the embodiment of preceding claim 13 includes one scanning region.
Claim 17 recites the limitation “one of two adjacent regions” which renders the scope of the claim unclear when the embodiment of preceding claim 13 includes one scanning region.
Claim 18 recites the limitation “two adjacent scanning regions” which renders the scope of the claim unclear when the embodiment of preceding claim 13 includes one scanning region.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikebe (US 5,329,567).
With respect to claims 1, 8, and 19, Ikebe discloses a system comprising at least one storage device storing a set of instructions (col. 3, lines 45-55); and at least one processor configured to communicate with the at least one storage device (col. 3, lines 45-55), wherein when executing the set of instructions, the at least one processor is directed to perform operations including obtaining a scout image of a subject when the subject is positioned at a first position in an apparatus (col. 3, lines 56-61; col. 4, lines 1-9); determining location information of a reference structure of the subject based on the scout image (col. 3, lines 62-68); determining an offset between the first position of the subject relative to a characteristic point of the apparatus according to the location information of the reference structure (A-B; col. 3, lines 34-44 and col. 4, lines 18-39); moving the subject to a second position based on the offset (col. 4, lines 10-17); and performing, using the apparatus, a procedure relating to a target structure of the subject located at the second position (col. 4, lines 22-25 and 40-53). 
With respect to claims 2, 12, and 20, Ikebe discloses determining a coordinate of an edge point of the reference structure (col. 3, lines 62-68) and determining the offset based on the coordinate of the edge point (col. 4, lines 18-39). 
With respect to claims 3 and 9-10, Ikebe discloses an imaging device (CS; Fig. 4), an imaging center of the imaging device (13; Fig. 4), and performing the procedure includes scanning and reconstructing an image (col. 4, lines 1-9). 
With respect to claims 4, 9; 13-14, Ikebe discloses a treatment device (LA; Fig. 4), an isocenter of the treatment device (5; Fig. 4), and performing the procedure includes deliver a dose of treatment (col. 4, lines 40-59). 
With respect to claims 5, 11, and 13-14, Ikebe discloses generating scanning instructions (col. 3, lines 60-61), determining a pre-scan region (col. 3, line 60-68), obtaining pre-scan data (col. 3, line 60-68); reconstructing one or more sub-images (col. 4, lines 1-9) and generating the scout image (col. 4, lines 1-9). 
With respect to claim 6, Ikebe discloses determining location information of the target structure according to the scout image (col. 4, lines 18-25); and determining an auxiliary offset of the subject according to the location information of the target structure and an imaging-scan region (ΔX; ΔY; ΔZ; col. 4, lines 1-9 and 18-39). 
With respect to claim 7, Ikebe discloses wherein the target structure (17; Fig. 9) is different from the reference structure (BT; Fig. 7).
With respect to claim 15, Ikebe discloses wherein the at least one target structure includes a static structure (BT; Fig. 7) or a dynamic structure (17; Fig. 9). The Examiner notes that movement of the patient can also be interpreted to be dynamic.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER LUONG whose telephone number is (571)270-1609. The examiner can normally be reached M-F 10-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER LUONG/Primary Examiner, Art Unit 3793